


EXHIBIT 10.1


[fislogo.jpg]
 
CONFIDENTIAL TREATMENT REQUESTED
Portions of this exhibit indicated by “[**CONFIDENTIAL**]” or otherwise clearly
marked have been omitted pursuant to a request for confidential treatment and
such omitted portions have been filed separately with the Securities and
Exchange Commission.

INFORMATION TECHNOLOGY SERVICES AGREEMENT
This Information Technology Services Agreement (“Agreement”) is effective as of
July 01, 2012 (“Effective Date”) and is by and between Fidelity Information
Services, LLC, an Arkansas limited liability company located at 601 Riverside
Avenue, Jacksonville, Florida 32204 (together with its subsidiaries and
affiliates, “FIS”), and Bank of Marin located at 504 Redwood Boulevard of
Novato, California 94947 (“Client”).


1.
General Terms and Addenda. The Agreement is comprised of the attached General
Terms and Conditions (“General Terms”), the Addenda listed below (each an
“Addendum”), and any schedules, exhibits, and pricing attachments attached
thereto:



(1)
CARD PERSONALIZATION AND FULFILLMENT SERVICES ADDENDUM

(2)
CASH EXPRESS SERVICES ADDENDUM

(3)
CASH MANAGER SERVICES ADDENDUM

(4)
CHEXSYSTEMS® SERVICES ADDENDUM

(5)
ELECTRONIC BANKING SERVICES ADDENDUM

(6)
ELECTRONIC FUNDS TRANSFER SERVICES ADDENDUM

(7)
FRAUD DETECTION AND IDENTITY SERVICES ADDENDUM

(8)
IBS CORE PROCESSING SERVICES ADDENDUM

(9)
IBS BUSINESS INTELLIGENCE SERVICES ADDENDUM

(10)
IBS SALES AND SERVICES SUITE SERVICES ADDENDUM

(11)
ITEM PROCESSING SERVICES ADDENDUM

(12)
MOBILE BANKING SERVICES ADDENDUM

(13)
NETWORK SERVICES ADDENDUM

(14)
ONLINE ACCOUNT CREATION SERVICES ADDENDUM

(15)
PAYMENT MANAGER SERVICES ADDENDUM

(16)
PRIME COMPLIANCE SUITE SERVICES ADDENDUM

(17)
PROFESSIONAL SERVICES ADDENDUM

(18)
SENDPOINT BRANCH CHECK CAPTURE SERVICES ADDENDUM

(19)
SENDPOINT MERCHANT CHECK CAPTURE SERVICES ADDENDUM

(20)
SOFTWARE LICENSE AND MAINTENANCE SERVICES ADDENDUM

(21)
XPRESS DEPOSIT SERVICES ADDENDUM

(22)
SERVICE LEVEL SCHEDULE



2.
Commencement Date for Existing Services and Software. The Commencement Date of a
Service or Software already in use by Client as of the Effective Date shall be
July 01, 2012.  The Commencement Date of a Service or Software not already in
use by Client as of the Effective Date shall be as set forth in Section 2.1.1 of
the General Terms or in the case of Software, Section 4.1 of the Software
License and Maintenance Addendum.

3.
Term. The Agreement shall remain in effect until the date on which FIS is no
longer obligated to





--------------------------------------------------------------------------------




provide any Service or Software under any Addendum. Each Service shall remain in
effect through December 31, 2018 (the “Initial Term”). Upon expiration of the
Initial Term, the Service shall automatically be renewed for successive twelve
(12) months terms (each, a “Renewal Term”) unless terminated by either party in
writing at least one hundred eighty (180) days prior to the expiration of the
then-current Initial Term or Renewal term.
4.
Additional Service. Additional Services or Software may be added from time to
time by amending this Agreement, including agreeing to additional Addenda, in
accordance with the General Terms.

[Signature page follows]
IN WITNESS WHEREOF, the parties have caused their duly authorized officers or
representatives to execute and deliver this Agreement as a legally binding
obligation of such party.
 
Bank of Marin
 
FIDELITY INFORMATION SERVICES, LLC
 
 
On behalf of itself and the subsidiaries and affiliates specified in any Addenda
hereto
 /S/ RUSSELL A. COLOMBO
 
 
Signature
RUSSELL A. COLOMBO
 
Signature
Name (printed)
PRESIDENT AND CHIEF EXECUTIVE OFFICER
 
Name (printed)
Title
JULY 11, 2012
 
Title
Date Signed
 
Date Signed
FIS Payment Account Number
 
 
Transit and Routing Number of FIS Payment Account
 
 

 






--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



[fislogo.jpg]


CONFIDENTIAL TREATMENT REQUESTED


Portions of this exhibit indicated by “[**CONFIDENTIAL**]” or otherwise clearly
marked have been omitted pursuant to a request for confidential treatment and
such omitted portions have been filed separately with the Securities and
Exchange Commission.



GENERAL TERMS AND CONDITIONS





--------------------------------------------------------------------------------





1.    Introduction. These general terms and conditions (“General Terms”)
together with each Addendum, now or hereafter agreed to by the parties, are a
part of the Information Technology Services Agreement (collectively, the
“Agreement”) between Bank of Marin of Novato, CA (“Client”) and Fidelity
Information Services, LLC (together with its subsidiaries and Affiliates,
“FIS”). The pricing attachment(s) related to each Addendum are incorporated into
and made a part of such Addendum. “Affiliate” means, with respect to a party,
any entity which directly or indirectly, through one or more intermediaries, is
controlled by, or is under common control with such party.


2.    Services. If an Addendum describes the provision of a service (“Service”)
by FIS, the following subsections apply:


2.1    Commencement.


2.1.1    Unless otherwise set forth in the applicable Amendment or Addendum to
the Agreement, the “Commencement Date” of a Service that is not already in use
by Client as of the Effective Date or is added thereafter is the earlier of:


(i)     the date the Service is first installed and available for Client's use
in production;
(ii)     Client's first production use of the Service; or
(iii)     the commencement date agreed upon by the parties in writing.


Upon the request of either party, the Commencement Date may be rescheduled to a
new date that is mutually agreed upon in writing by both parties. If
commencement of a Service is delayed for more than ninety (90) days after the
Effective Date or the commencement date agreed upon by the parties, and such
delay is not due to the acts or omissions of FIS, such as FIS's failure to meet
its obligations under the Agreement, then FIS may suspend delivery of the
applicable Service and Client shall pay the one-time fees, if any, and begin
paying the monthly minimum fees, if any, related thereto. The parties shall use
commercially reasonable efforts to mutually agree upon a new date to commence
the Service as soon as commercially practicable.


2.1.2    Each party shall dedicate sufficient resources, including the
assignment of adequate personnel, to commence the Service (or Software, as
applicable) as soon as practical following establishing the agreed upon
commencement date.


2.1.3    Either party may postpone implementation of a Service, without penalty,
if the other party fails to timely provide required information. In addition,
FIS may postpone implementation of a Service if a circumstance arises that FIS
reasonably believes may jeopardize the timely processing of transactions for
other clients of FIS, and further, Client may request postponement of
implementation of a Service if Client is actively in the process of acquiring a
bank. Upon FIS's receipt of such request, the parties will review the
implementation(s) underway and the acquisition timeline and mutually agree to
delay such implementation(s), without penalty, as necessary.


2.2    Exclusivity. Except as provided otherwise in an Addendum, Client agrees
that FIS shall be Client's sole and exclusive provider of each Service. If
Client or any Affiliate of Client acquires any entity or accounts (collectively,
“Acquired Accounts”) that require a service that is substantially similar to a
Service provided under an Addendum ("Similar Service"), such Accounts shall
become subject to the terms of the applicable Addendum in accordance with the
following:




--------------------------------------------------------------------------------






(i)    If FIS is already providing the Similar Service for the Acquired Accounts
on the same core processing system, then it shall continue to do so pursuant to
its then-current term thereof and upon expiration of such pre-existing service
agreement, the Acquired Accounts shall be processed in accordance with the terms
of the applicable Addendum hereunder. If, however, FIS is providing the Similar
Services for the Acquired Accounts on the same core processing system, then upon
Client's written request, the pre-existing service agreement shall be terminated
and Acquired Accounts shall be processed in accordance with the terms of the
applicable Addendum hereunder within the later to occur of (i) sixty (60) days
of the FIS's receipt of Client's written request or (ii) the completion of
Client's acquisition. If the applicable fees for the services are greater than
those under this Agreement, Client shall pay an early termination fee equal to
the difference times the number of months remaining in the then-current term of
the pre-existing services agreement. For example, as an illustration of how the
early termination fee would be calculated under the preceding sentence, if
Client purchases Bank A, which is on the same core processing system as Client,
and Bank A has a core processing services invoice for fees in the amount of
[**CONFIDENTIAL**], while Client has a core processing services invoice for fees
in the amount of [**CONFIDENTIAL**] for Similar Services, then the early
termination fee would be equal to the difference of [**CONFIDENTIAL**]
multiplied by the number of months remaining in the then-current term of Bank
A's pre-existing services agreement.


(ii)    If a third party is providing the Similar Service for the Acquired
Accounts, the parties shall use reasonable efforts to convert the Acquired
Accounts to the Service within six (6) months after the acquisition or, if the
Acquired Accounts are subject to a pre-existing processing agreement between
Client and such third party, upon the expiration of the then-remaining term of
that pre-existing agreement.


(iii)    Client shall pay FIS to perform the conversion at the rates set forth
in the pricing attachment to the IBS Core Processing Services Addendum to this
Agreement plus related material charges.


2.3    FIS Responsibilities.


2.3.1    If Client pays all applicable fees when due, FIS shall provide (i)
Client and Client's customers (“Customers”) with access to and use of the
Service and Software in accordance with these General Terms, the applicable
Addenda, and FIS's then current standard user operating instructions and
requirements made available to Client from time to time (“Specifications”), and
(ii) Client with standard reporting, if any, associated with use of the Service
or Software. FIS shall perform the Service and provide Software in compliance
with all Laws applicable to FIS as a third party provider of that Service. “Law”
means any law, rule or regulation, and guidelines issued by a regulatory body
thereunder for which compliance by the party to whom it applies is required,
ordinance, code, or order to which a party may be subject or under which a party
may exercise rights. FIS represents and warrants that the Services will be
provided in accordance with these General Terms, the applicable Addenda, and the
Specifications.


2.3.2    FIS shall perform an on-going review of federal Laws applicable to the
provision of the Services and Software. FIS shall at its expense maintain the
features and functions for the Services and Software in accordance with all
federal Laws applicable to such features and functions, including new or amended
federal Laws (as applicable and necessary to support compliance obligations), in
a non-custom environment. In addition, FIS shall, at Client's request, work with
Client in developing and implementing a suitable and commercially reasonable
procedure or direction to enable Client to comply with state and local Laws
applicable to the Services and Software being provided to Client, and, to the
extent commercially possible, modify the manner in which FIS provides the
Service prior to the regulatory deadline for such compliance. Any modification
in a Service or Software necessitated by such a change in state or local Laws
shall be paid for by Client, provided, however, that FIS will use commercially
reasonable efforts to prorate the costs related to such modification among other
participating clients to the extent practicable.


2.4    Client Responsibilities.


2.4.1    Client shall: (i) provide Customer information to FIS in accordance
with the Specifications; (ii) except to the extent due to FIS's material breach
of the Agreement, assume all risk and liability associated with transactions,
including any risk of counterfeit, charged-back or fraudulent transactions;
(iii) use each Service in accordance with the Specifications; (iv) timely
deliver any Data (defined below) or other information necessary for the
provision of the Service in an electronic form and format approved by FIS; (v)
be solely responsible for timely procuring any information or cooperation
required from its Customers and suppliers or other third party in order to
commence the Service; (vi) have sole responsibility for verifying the accuracy,
completeness or authenticity of any Data furnished by Client or a third party;
(vii) be solely responsible for training its employees and representatives to
comply with all Laws applicable to Client and the procedures set forth in the
Specifications or any manual or other literature provided to Client by FIS;
(viii) comply with all Laws applicable to Client's business and its use of a
Service, including but not limited to those Laws relating to usury,
truth-in-lending, fair credit reporting, equal credit opportunity, automated
clearing house transfers, networks associations, electronic funds transfer,
privacy and direct marketing, regardless of whether Client uses any forms or
other Materials supplied by FIS; and (ix) be responsible for providing FIS with
notice of any changes in state or local Law that impact Client's use of the
Service.


2.4.2    Client shall be responsible for monitoring and interpreting (and for
complying with, to the extent such compliance requires no action by FIS), the
applicable Laws pertaining to Client's business (“Legal Requirements”). Based on
Client's instructions,




--------------------------------------------------------------------------------




FIS shall implement the processing parameter settings, features and options
(collectively, the “Parameters”) within FIS's Services and systems that shall
apply to Client, subject to the change request process in place between FIS and
Client to establish requirements, development arrangements and deployment
timelines. Client shall be responsible for determining that such selections are
consistent with the Legal Requirements and with the terms and conditions of any
agreements between Client and its Customers. In making such determinations,
Client may rely upon the written descriptions of such Parameters contained in
the Specifications. FIS shall perform the Services in accordance with the
Parameters.


2.4.3    If a Service contemplates that FIS will be clearing or settling
transactions and/or processing payments, then FIS, in its sole discretion, may
require Client to establish and maintain a clearing or settlement account
(“Settlement Account”) with a minimum balance determined by FIS in its
reasonable discretion based upon the circumstances. Client shall maintain
sufficient funds in the Settlement Account to cover any amounts required to
facilitate the orderly processing and settlement of transactions, and is solely
responsible for properly applying all credits and debits made to the Settlement
Account. In the event of any change to the Settlement Account so established by
Client, Client shall promptly notify FIS in writing of such change, but no later
than within three (3) business days of the change taking place.


2.5    Data.


2.5.1    Client shall be solely responsible for the transmission of any
information, data, records or documents (collectively, “Data”) necessary for FIS
to perform a Service at Client's expense, and shall bear any risk of loss
resulting from that transmission until FIS confirms receipt. FIS shall bear the
risk of loss resulting from Data transmitted to Client until Client confirms
receipt. If Client directs FIS to disclose Data to a third party, Client shall
provide FIS with written authorization to do so and bear any risk of loss or
liability associated with that disclosure. In addition, FIS shall be held
harmless from any claim resulting from the third party's use of that Data, and
may, in its discretion, require the third party to enter into a written
agreement with FIS governing disclosure of that Data.


2.5.2    FIS shall not be responsible for the accuracy, completeness or
authenticity of any Data furnished by Client or a third party, and shall have no
obligation to audit, check or verify that Data. If any Data submitted by Client
or a third party to FIS is incorrect, incomplete or not in the required format,
FIS may require Client to resubmit the Data or FIS may correct the Data and bill
Client its then current rates for performing those corrections. FIS shall use
commercially reasonable efforts to notify Client prior to Client incurring such
expense.


2.5.3    Client shall maintain a copy of all Data submitted to FIS (whether
directly or through a third party) to permit reconstruction if ever required.
Client assumes all risk and expense associated with Data reconstruction, except
for those expenses incurred as a direct consequence of FIS's negligence or
breach of its obligations under the Agreement. If Data reconstruction is ever
required, the parties shall mutually agree on a schedule for that
reconstruction.


2.6    Disaster Recovery. In accordance with FFIEC business continuity
guidelines, FIS has put in place a disaster recovery plan designed to minimize
the risks associated with a disaster affecting FIS's ability to provide the
Services under the Agreement. FIS's recovery time objective (RTO) under such
plan is as set forth in the continuity program summary document made available
to Client. FIS will maintain adequate backup procedures in order to recover
Client's Data to the point of the last available good backup, with a recovery
point objective (RPO) as set forth in the continuity program summary document
made available to Client. FIS will test its disaster recovery plan annually.
Upon request, FIS will provide a summary of its disaster recovery plan and test
results, excluding any proprietary information or NPI. Client authorizes FIS to
provide Client's Data to external suppliers in order to test and prepare for
disaster recovery, as well as provide replacement services in the event of a
disaster. Client is responsible for adopting a disaster recovery plan relating
to disasters affecting Client's facilities and for securing business
interruption insurance or other insurance necessary for Client's protection.


2.7    Changes to Services. FIS may change any features, functions, brand, third
party provider, or attributes of a Service, or any element of its systems or
processes, or Specifications, from time to time, provided that neither the
functionality of nor any applicable fees and charges for such Service are
materially adversely affected. For the avoidance of doubt, in the event any such
change made by FIS, pursuant to the preceding sentence, has a material adverse
impact on the functionality of or fees and cost for a Service, Client may elect
to terminate the affected Service and Addendum pursuant to Section 16.1(i) of
these General Terms, subject to the cure period thereunder, without invoking
liquidated damages under Section 16.3. Client shall not rely on identification
of specific brands associated with or names of third party providers of a
Service as an obligation of FIS to use any particular brand or third party
provider. If Client requests a change to a Service, the parties shall negotiate
the terms for such change, which terms will be set forth in a mutually agreed
upon statement of work (“SOW”).


2.8    Transition Assistance. Upon termination of the Agreement or an Addendum,
FIS shall cooperate in the transition of the Services to Client or a replacement
service provider and, if requested by Client, perform ancillary services for
additional fees. However, no master files, transaction data, test data, record
layouts or other similar information shall be provided by FIS until: (i) Client
and, if applicable, the replacement service provider, have executed FIS's
deconversion confidentiality agreement; (ii) Client has fully paid all
outstanding amounts that are not the subject of a good faith dispute by Client
pursuant to Section 7.5; (iii) Client has completely prepaid FIS's fees for
deconversion assistance notwithstanding any good faith dispute by Client (in
which case,




--------------------------------------------------------------------------------




such amounts shall be prepaid and not withheld while the parties will conduct
discussions pursuant to Section 7.5); and (iv) the parties mutually agree on a
date for deconversion that is at least [**CONFIDENTIAL**] days following FIS's
receipt of Client's notice of deconversion. If the [**CONFIDENTIAL**] day period
ends between the third week of November and the third week of January, the time
period for completing deconversion may be extended until the first week of
February. In addition, upon termination of the Agreement, FIS may, at Client's
request and expense, continue to provide the corresponding Service(s) until the
deconversion is completed, provided the parties agree to such continuation in
writing.


2.9    Problem Reporting and Resolution. Client shall timely report any problems
encountered with the Service. FIS shall provide a toll-free telephone number for
problem reporting. FIS shall promptly respond to each reported problem based on
its severity, the impact on Client's operations and the effect on the Service.
FIS shall use reasonable commercial efforts to either resolve each problem or
provide Client with information to enable Client's personnel to resolve it.
Through FIS's standard client support process, FIS will maintain a tracking log
for problems reported by Client and a problem escalation process for such
reported problems. FIS will notify Client as soon as commercially practical when
FIS becomes aware of a platform or system problem that FIS reasonably believes
will adversely impact the processing by FIS of Clients Data and/or transactions.


3.    Third Party Services. If an Addendum describes the provision of a product
or service provided by a third party, whether such product or service is
requested or required by Client or is otherwise specified in the Addendum as a
service or product that is provided by a third party (“Third Party Service”),
the following subsections also apply:


3.1    Client acknowledges that FIS is not the provider of any Third Party
Service, and Client shall, if required by FIS, enter into a separate agreement
for the Third Party Service directly with the applicable provider. FIS makes no
warranties or representations of any kind regarding the correctness, accuracy,
completeness, merchantability or fitness of any Third Party Service or any
associated data, information or system. FIS will pass through to Client end-user
warranties to the extent received by FIS from Third Party Service providers.


3.2    If a Third Party Service is terminated prior to the end of its term
either (i) by Client or by FIS at Client's request, or (ii) as a result of
Client's action or inaction, Client shall pay FIS, except in the event a breach
of the Addendum or non-performance of the Service by FIS or the applicable third
party, in addition to any other amounts owed, an amount equal to any termination
costs and fees incurred or owing by FIS as a result of such termination. FIS
shall not be required to refund Client any pre-paid amounts, except if and to
the extent that FIS receives a refund of such amounts from the third party.


4.    Use of Service, Software, and Third Party Service. Except as otherwise
permitted in the Agreement or in writing by FIS, Client agrees to use a Service,
Third Party Service and/or Software only for its own internal business purposes
to service its U.S.-based accounts for its Customers and will not sell or
otherwise provide, directly or indirectly, any of the Service, Third Party
Service, Software or any portion thereof to any third party. Client agrees that
FIS may use all suggestions for improvement and comments regarding the Service,
Third Party Service, or Software that are furnished by Client to FIS in
connection with the Agreement, without accounting or reservation. Except as
otherwise may be set forth herein or in writing between the parties, Client
shall be responsible for handling all Customer inquiries relating to a Service
or Third Party Service. The term “Software” as used in these General Terms
means, individually or collectively, any software and/or interfaces licensed to
Client by FIS or its Affiliates pursuant to a Software License and Maintenance
Addendum to the Agreement.


5.    Materials. As a convenience, FIS may provide Client with sample forms,
procedures, scripts, marketing materials or other similar information
(collectively, “Materials”). Client shall have a license to use Materials, if
any, solely in connection with its use of the Services, Software, or
Deliverables during the term of the related Addendum and solely in a manner that
is consistent with the Specifications. Client's license to use the Materials
shall expire immediately upon termination of the Agreement or the related
Addendum. Client is responsible for its use of Materials and bears sole
liability for any such use.


6.    Training. Except as may be provided otherwise in the applicable Addendum,
FIS will provide its standard initial train-the-trainer training regarding the
use and operation of the Service, Third Party Service or Software to Client by
web-based training or in person at an FIS training location (in which case,
travel would be at Client's expense) at FIS's then current rates and on a
mutually agreed date and time. Following such initial training, Client is
responsible for its trainer(s) training Client's employees on the use and
operation of the Service, Third Party Service or Software. Additional training
may be provided by FIS upon Client's request, including onsite training at
Client's location, as mutually agreed to by the parties regarding topics,
duration and fees and expenses.


7.    Fees and Other Charges.


7.1    Client shall pay all fees and charges set forth in the pricing
attachment(s) to an Addendum. Any one-times fees set forth in the pricing
attachment to an Addendum shall be paid as follows: (i) [**CONFIDENTIAL**] upon
execution of the Agreement (or the applicable Amendment), and (ii) the remaining
[**CONFIDENTIAL**] upon the applicable Commencement Date, unless provided
otherwise in an Addendum or pricing attachment thereto. Recurring fees shall be
paid beginning on the Commencement Date; provided, however that, notwithstanding
anything to the contrary in Section 18.6 below, for any Service and/or Software
in use by Client as of the Effective Date, Client shall continue to pay the
recurring fees applicable to such Services and/or Software under Client's prior
agreement with FIS for such Services and/or Software up to the Commencement
Date. All third party fees and




--------------------------------------------------------------------------------




charges outside of FIS's control, and any adjustments thereto from time to time,
including, without limitation, postage, supplies, courier, data transmission,
and telecommunications expenses, will be passed through to client at FIS's cost
for such items. Beginning on January 1, 2014 and thereafter during the term, FIS
may increase the recurring fees by an amount not exceeding, in aggregate effect,
[**CONFIDENTIAL**] or the ECI (as defined below), whichever is less, but not
more than once annually. These adjustments will be effective upon FIS's
notification thereof to Client. Fees, costs and expenses owed by Client are
exclusive of charges for materials, work, hardware, software or travel not
otherwise detailed in an Addendum, SOW, or pricing attachment. If travel by FIS
is required in connection with providing the Services or Deliverables hereunder,
FIS will seek Client's approval prior to undertaking such travel, which will
include providing Client with an estimate of the fees and charges related
thereto. “ECI” means the percentage change in the U.S. Employment Cost Index -
Civilian: All Workers total compensation, calculated by averaging the annual
percentage change reported for the four fiscal quarters immediately preceding
each anniversary of the Effective Date, as published by the U.S. Bureau of Labor
Statistics (www.bls.gov).


7.2    Client agrees that the ACH account information specified by Client in the
Agreement (“FIS Payment Account”) may be utilized by FIS for ACH debits to
settle: (i) any fees, charges or other amounts owed to FIS by Client; (ii) third
party fees, charges, fines, or assessments (including, but not limited to,
interchange fees or other payment system or network fees or charges); and (iii)
any payments or deposits received from or on behalf of Client. Client shall
maintain sufficient funds in the FIS Payment Account to cover any amounts owed
to FIS, and is solely responsible for properly applying all credits and debits
made to the FIS Payment Account by FIS. Client shall notify FIS in writing of
any change in FIS Payment Account information within three (3) business days of
occurrence. In the event FIS does not collect amounts owed from the FIS Payment
Account, Client must pay such amounts within thirty (30) days of the invoice
being delivered or made available to Client. For any amount not paid within such
thirty day period, Client shall pay a late fee equal to [**CONFIDENTIAL**] for
each day past the thirty (30) day payment period. Any disputed amount under
Section 7.5 below will not be subject to a late fee.


7.3    Any over-billing or under-billing of amounts due hereunder shall only be
corrected within the six (6) month period that follows the occurrence thereof,
with the exception of any third party pass-through fees and charges, including,
but not limited to, payment network fees and charges. If Client was over-billed,
FIS will correct the error in the form of a credit to Client on the next
invoice. If Client was under-billed, FIS will add the under-billed amount to a
future invoice. FIS may utilize any amounts owed to Client under the Agreement
to pay or reimburse FIS for amounts owed by Client.


7.4    All charges and fees to be paid by Client under the Agreement are
exclusive of any applicable withholding, sales, use, excise, value added or
other taxes. Any such taxes for which FIS is legally or contractually
responsible to collect from Client shall be billed by FIS and paid by Client.
Client agrees to reimburse or indemnify FIS for any taxes, penalties and
interest assessed by any taxing authority arising out of the Agreement. FIS
shall pay and hold Client harmless for any taxes on FIS property, income or
payroll. Client agrees to hold FIS harmless for any sales, use, excise, value
added or other taxes assessed by a taxing authority arising out of the
Agreement. In the event of any assessment by a taxing authority, both parties
agree to cooperate with each other to resolve issues in order to minimize such
assessment.


7.5    Disputed Amounts. If Client disputes any charge or amount on any invoice
and such dispute cannot be resolved promptly through good-faith discussions
between the parties, Client shall pay the amounts due under this Agreement minus
the disputed amount (with the exception of amounts due pursuant to Section
2.8(iii)), and the parties shall diligently proceed to resolve such disputed
amount. If, however, the parties are unable, after using commercially reasonable
efforts to do so, to resolve the disputed amount, the dispute may be resolved in
accordance with the process set forth in Section 18.2 of these General Terms. An
amount will be considered disputed in good faith if: (i) Client delivers a
written statement to FIS, on or before the due date of the invoice, describing
in detail the basis of the dispute and the amount being withheld by Client, (ii)
such written statement represents that the amount in dispute has been determined
after due investigation of the facts and that such disputed amount has been
determined in good faith, and (iii) all other amounts due from Client that are
not in dispute have been paid in accordance with the terms of this Agreement.
Client's right to assert claims under this Agreement shall be subject to
Client's payment in full of previously invoiced, past due amounts that have not
been disputed in accordance with this Section 7.5.


8.    Intellectual Property.


8.1    Client is not acquiring a copyright, patent or other intellectual
property right in any Service, Third Party Service, Software, Deliverable,
Specifications or Materials, or in any data, modifications, customizations,
enhancements, changes or work product related thereto. “Deliverable” means any
work product or other item (whether tangible or intangible) created by FIS or
provided by FIS to Client pursuant to the Services, Third Party Services, or
Software, and which may be described more particularly in an Addendum, SOW, or
other document signed by the parties.


8.2    Any intellectual property rights that existed prior to the Effective Date
of an Addendum shall belong solely to the party owning them at that time.
Neither party shall be entitled to any copyright, trademark, trade name, trade
secret or patent of the other party.


8.3    Client shall not alter, obscure or revise any proprietary, restrictive,
trademark or copyright notice included with, affixed to, or displayed in, on or
by a Service, Third Party Service, Software, Deliverable or Specifications.




--------------------------------------------------------------------------------






9.    Confidentiality; Information Security.


9.1    Confidentiality.


9.1.1    Each party shall treat information received from the other that is
designated as “confidential” at or prior to disclosure ("Confidential
Information") as strictly confidential. FIS designates the Services, Third Party
Services, Software, Deliverables, Specifications and the terms of the Agreement,
and all information related to the foregoing, as it's Confidential Information.
Client designates Customer information that qualifies as “Non-public Personal
Information” under the Gramm-Leach-Bliley Act of 1999 or its state law
equivalents (“NPI”) ) as its Confidential Information.


9.1.2    Each party shall: (i) restrict disclosure of the other party's
Confidential Information to employees, agents and Affiliates solely on a "need
to know" basis in accordance with the Agreement; provided, however, that FIS may
use, disclose, and archive Data including, without limitation, Client's
Confidential Information, provided that FIS shall first aggregate all such Data
and remove any NPI prior to any disclosure to third-parties not bound by the
confidentiality provisions of the Agreement; (ii) advise its employees and
agents of their confidentiality obligations; (iii) require agents to protect and
restrict the use of the other party's Confidential Information; (iv) use the
same degree of care to protect the other party's Confidential Information as it
uses to safeguard its own Confidential Information of similar importance, but in
no event less than a reasonable degree of care; (v) establish procedural,
physical and electronic safeguards, designed to meet the objectives of the FFIEC
Interagency Guidelines, to prevent the compromise or unauthorized disclosure of
Confidential Information. Client shall notify FIS of any breach of FIS'
Confidential Information as soon as possible following determination of such
breach. FIS shall notify Client of any breach of NPI as soon as possible
following determination of such breach, and shall comply with all federal and
state laws regarding NPI that are applicable to it as a third party processor.


9.1.3    Confidential Information shall remain the property of the party from or
through whom it was provided. Except for NPI, neither party shall be obligated
to preserve the confidentiality of any information that: (i) was previously
known; (ii) is a matter of public knowledge; (iii) was or is independently
developed; (iv) is released for disclosure with written consent; or (v) is
received from a third party to whom it was disclosed without restriction.
Disclosure of Confidential Information shall be permitted if it is: (a) required
by law; (b) in connection with the tax treatment or tax structure of the
Agreement; or (c) in response to a valid order of a U.S. court or other
governmental body, provided the owner receives written notice and is afforded a
reasonable opportunity to obtain a protective order. Upon termination of an
Addendum, each party shall, except as otherwise set forth in Section 9.2(i)
above, destroy the other party's Confidential Information relating to that
Addendum in a manner designed to preserve its confidentiality, or, at the other
party's written request and expense, return it to the disclosing party. Upon
termination of the Agreement, each party shall destroy any remaining
Confidential Information of the other party in the same manner or, if so
requested, return it to the disclosing party at its expense.


9.1.4    Client shall not file the Agreement (including any Addendum, schedule,
supplement or attachment), or any future amendment or supplement hereto, with
the US. Securities and Exchange Commission (the "SEC") unless such filing is
required under Item 601 of Regulation S-K. In the event that Client determines
that the Agreement (or amendment or supplement) must be filed with the SEC under
Regulation S-K, Client shall take all actions necessary to obtain confidential
treatment of all Addenda, schedules, supplements and attachments (including all
pricing attachments) and to the extent possible, the Agreement, in accordance
with Rule 406 under the Securities Act of 1933. Specifically, and without
limitation, Client shall omit all Addenda, schedules, supplements and
attachments (including all pricing attachments) from the material filed with the
SEC and, in lieu thereof, shall indicate in the material filed that the
Confidential Information has been so omitted and filed separately with the SEC.
Client shall file all Addenda, schedules, supplements and attachments (including
all pricing attachments) so as to maintain the confidentiality of the documents,
and shall file an application making an objection to the disclosure of these
materials. If the SEC denies the application, Client will seek review of the
decision under Rule 431.


9.2    Information Security. In the event that there has been an unauthorized
disclosure of critical, sensitive or confidential Client Data (as defined below)
by FIS or a security breach (as such term is defined by applicable state
security breach notification laws and/or federal law) in FIS's security, which
impacts Client Data, FIS shall notify Client of such unauthorized disclosure or
security breach as soon as reasonably practicable after the disclosure or
breach, but in no event later than within [**CONFIDENTIAL**] business days of
FIS's making a determination that there has been such a disclosure or breach.
Client acknowledges that FIS will be cooperating and assisting with law
enforcement and other state or federal regulator(s) in the investigation of a
security breach or unauthorized disclosure, including providing information
necessary to facilitate such investigation. For purposes of this Section 9.2,
“Client Data" means all data and information submitted to FIS by Client, or
received by FIS on behalf of Client, in connection with FIS's provision of a
Service.




10.    Indemnification.


10.1    Client shall defend FIS and its officers, employees, directors, agents
and shareholders, in their individual capacities or otherwise, from and against
any and all Claims (as defined in this Section 10.1) asserted by a third party
(other than an Affiliate of




--------------------------------------------------------------------------------




FIS) against FIS, and shall indemnify and hold harmless FIS from and against any
damages, costs, and expenses of such third party awarded against FIS by a final
court judgment or an agreement settling such Claims in accordance with this
Section 10.1. As used in this Section 10.1, the term “Claim” means any action,
litigation, or claim by a third party alleging or based on: (i) any personal
injury or property damage caused by Client's gross negligence or willful
misconduct in connection with this Agreement; (ii) Client's misuse of a Service,
Materials, Third Party Service, Software, Specifications or Deliverables; (iii)
inaccurate or incomplete Data provided by or on behalf of Client; (iv) Client's
use of a Service, Third Party Service, Software and/or Deliverable with computer
programs or services owned, licensed or provided by someone other than FIS; (v)
Client's failure to comply with Laws; (vi) Client's failure to comply with the
terms of any Third Party Service agreement; (vii) any claim of libel, violation
of privacy rights, unfair competition or infringement of patents, trademarks,
copyrights or other intellectual property caused by Client or a Customer; (viii)
any circumstance, event or activity set forth in any of the Subsections 10.2 (a)
- (e); or (ix) any Customer claim, action or suit, except to the extent
attributed to the action or inaction of FIS (as provided in Section 10.3(iv)
below).


10.2    FIS shall defend Client and its officers, employees, directors, agents
and shareholders, in their individual capacities or otherwise, from and against
any and all Claims (as defined in this Section 10.2) asserted by a third party
(other than an Affiliate of Client) against Client, and shall indemnify and hold
harmless Client from and against any damages, costs, and expenses of such third
party awarded against Client by a final court judgment or an agreement settling
such Claims in accordance with this Section 10.2. As used in this Section 10.2,
the term “Claim” means any action, litigation, or claim by a third party
alleging (i) personal injury or property damage caused by FIS's gross negligence
or willful misconduct in connection with this Agreement; (ii) FIS's failure to
comply with all federal laws, rules and regulations applicable to FIS as a
provider of a Service; or (iii) that a Service, Software, or Deliverable
infringes an effective U.S. Patent or a registered trademark or copyright;
provided, however, that FIS shall not be liable for (and Client shall indemnify
FIS against) any infringement or alleged infringement that results, in whole or
in part, from: (a) use of a Service, Software or Deliverable in a manner or for
a purpose not specifically described in the Agreement (including the Addenda) or
Specifications; (b) use of a Service, Software or Deliverable in combination
with computer programs, processes, hardware, software, data, systems, or
services owned, licensed or provided by someone other than FIS; (c) Client's
products or services; (d) modification, change, amendment, customization, or
adaptation of any Service, Software, or Deliverable not made wholly by FIS; or
(e) Client's failure to implement corrections or changes provided by FIS. If a
claim of infringement has been asserted, or in FIS's opinion is about or likely
to be asserted, FIS may, at its option either: (1) procure for Client the right
to continue using the Service, Software or Deliverable; (2) replace or modify
the Service, Software, or Deliverable so that it becomes non-infringing; (3)
terminate the applicable Addendum or SOW and refund all pre-paid fees covering
future use of the Service, Software or Deliverable; or (4) defend the action on
Client's behalf and pay any associated costs or damages.


10.3    The obligation to indemnify under this Section 10 is contingent upon:
(i) the indemnified party's promptly notifying the indemnifying party in writing
of any Claim subject to such indemnity obligation; (ii) the indemnifying party's
having sole control over the defense and settlement of the Claim; (iii) the
indemnified party's reasonably cooperating during defense and settlement
efforts; (iv) the Claim(s) not arising, in whole or in part, out of the action
or inaction of the indemnified party; and (v) the indemnified party's not making
any admission, concession, consent judgment, default judgment or settlement of
the Claim or any part thereof.


11.    Limitation of Liability and Disclaimer of Warranties and Certain Losses.


11.1    Limitation of Liability. EXCEPT WITH RESPECT TO FIS's WILLFUL
MISCONDUCT, FIS'S TOTAL LIABILITY FOR A SERVICE IS LIMITED IN ALL CASES AND IN
THE AGGREGATE TO THE AMOUNT OF FEES ACTUALLY PAID BY CLIENT FOR THE
CORRESPONDING SERVICE DURING THE [**CONFIDENTIAL**] PRECEDING THE DATE OF THE
EVENT THAT IS THE BASIS FOR THE FIRST CLAIM. NOTWITHSTANDING THE FOREGOING, FIS
SHALL NOT BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, DELAY
OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING BUT NOT LIMITED TO, DAMAGES FOR LOSS
OF BUSINESS PROFITS OR REVENUE, BUSINESS INTERRUPTION, LOSS OF INFORMATION, OR
OTHER PECUNIARY LOSS), EVEN IF FIS WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.


11.2    Disclaimer of Liability for Certain Losses. Notwithstanding anything to
the contrary contained in Section 11.1 above, under no circumstances shall FIS
be liable for any losses, claims, demands, penalties, actions, causes of action,
suits, obligations, liabilities, damages, delays, costs or expenses, including
reasonable attorney's fees (collectively, "Losses”) caused, directly or
indirectly, in whole or in part, by: (i) Client; (ii) a third party, other than
FIS's authorized agents; (iii) use of attachments, features, or devices not
authorized by the Specifications; (iv) improper or inadequate conditions at a
non-FIS site; (v) improper or incomplete installation not caused by FIS or its
authorized agents; (vi) equipment changes, reconfigurations, upgrades or
relocations performed by one other than FIS or its authorized agents; (vii)
abuse, misuse, alteration or use that is inconsistent with the terms of the
Agreement or Specifications; (viii) incorrect or incomplete Data supplied by
Client or its agents; (ix) software, hardware or systems not supplied by FIS;
(x) a Force Majeure Event which by the exercise of commercially reasonable
diligence FIS is unable to prevent; or (xi) a failure that is not directly
attributable to FIS or under FIS's direct control. In the event of any error by
FIS in processing any Data or preparing any report or file hereunder
(hereinafter, “Output”), FIS's sole obligation shall be to correct the error by
reprocessing the affected Data or preparing and issuing a new file or report at
no additional cost to Client; provided, however, FIS's obligation herein is
contingent upon Client notifying FIS of the error within (a) [**CONFIDENTIAL**]
business days or [**CONFIDENTIAL**] processing cycles of Client's receipt of
Output on a daily basis, or (b) within [**CONFIDENTIAL**] business days or
[**CONFIDENTIAL**] processing cycles of Client's receipt of any other Output,
including Output on a monthly basis.


11.3    Disclaimer of Warranties. EXCEPT AS PROVIDED OTHERWISE IN THIS AGREEMENT
(WHICH INCLUDES THESE




--------------------------------------------------------------------------------




GENERAL TERMS, THE ADDENDA, ATTACHMENTS AND STATEMENTS OF WORK HERETO), FIS
DISCLAIMS ANY AND ALL OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS
OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO THE SERVICES, THIRD PARTY SERVICES,
SOFTWARE, DELIVERABLES, EQUIPMENT, AND MATERIALS PROVIDED UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE, OR ERROR
FREE OPERATION (EVEN IF CREATED BY THE INTERNATIONAL SALE OF GOODS CONVENTION,
AND WHETHER OR NOT FIS KNOWS, HAS REASON TO KNOW, HAS BEEN ADVISED, OR IS
OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE), WHETHER ALLEGED TO ARISE BY LAW,
BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR BY COURSE OF DEALING. IN ADDITION,
FIS DISCLAIMS ANY WARRANTY OR REPRESENTATION TO ANY PERSON OTHER THAN CLIENT
WITH RESPECT TO THE SERVICES, THIRD PARTY SERVICES, SOFTWARE, DELIVERABLES,
EQUIPMENT, AND MATERIALS PROVIDED UNDER THIS AGREEMENT.


12.    Audits.


12.1    Upon at least five (5) business days prior written notice, FIS, its
representatives and/or vendors may visit Client's facilities, during normal
business hours, for the purpose of: (i) inspecting the location and use of
Software, Deliverables and any third party software; and (ii) auditing,
monitoring and ensuring compliance with the terms of the Agreement. In addition,
each party shall have the right, upon reasonable prior written notice (and no
more than once each year), to visit the other party's facilities during normal
business hours for the purpose of determining the adequacy of procedures for
complying with its obligations relating to Confidential Information under the
Agreement.


12.2    Notice for any audit must specify the scope of the information sought
and the purpose of the audit. All audits must be reasonable in scope and
duration, and conducted at the expense of the auditing party. Client and its
representatives may be required to sign FIS's nondisclosure and confidentiality
agreement in advance of performing any audit. FIS shall have the right to
receive and comment on any report prepared by or on behalf of Client prior to
that report being published or disseminated, which publication or dissemination
shall be done only pursuant to the confidentiality provisions of this Agreement.


12.3    In lieu of any audit relating to a Service, other than as provided in
Section 12.1 above, FIS shall make available to Client upon request a certified
copy of its most recent SAS-70, SSAE 16, AUP, Security, Disaster Recovery, PCI,
GLBA, NACHA, PIN, TG3 or similar report regarding the Service. The provision of
such report(s) shall satisfy all of FIS's audit obligations to Client with
respect to the corresponding Service.


12.4    FIS shall permit governmental agencies that regulate Client in
connection with a Service performed by FIS to examine FIS's books and records to
the same extent as if that Service was being performed by Client on its own
premises, subject to FIS's confidentiality and security policies and procedures.


13.    Use of Names and Trademarks. FIS may use Client's name and logo: (i) in a
general listing of users of its products and services; and (ii) as reasonably
necessary to perform any Services. Other than the foregoing: (a) neither party
shall use the other party's logos, trademarks or stock exchange ticker symbol
unless pre-approved in writing; and (b) the parties shall consult with each
other in preparing any press release or other similar communication that
mentions or implies a relationship between them.


14.    Relationship. FIS is an independent contractor. Neither FIS nor any of
its representatives are an employee, partner or joint venturer of Client. FIS
has the sole obligation to supervise, manage and direct the performance of its
obligations under the Agreement. FIS reserves the right to determine who will be
assigned to perform its obligations, and to make replacements or reassignments
as it deems appropriate. Each party shall be solely responsible for payment of
compensation to its respective personnel, and assumes full responsibility for
payment of all federal, state, local and foreign taxes or contributions imposed
or required under unemployment insurance, social security and income tax laws
with respect to such personnel. Except as expressly stated in the Agreement,
neither party shall be an agent of the other, nor have any authority to
represent the other in any matter. To the extent that FIS engages a
subcontractor, FIS shall remain solely responsible for the performance of the
subcontracted work. Client shall have no recourse, and shall assert no claim,
against any subcontractor of FIS.


15.    Insurance. FIS shall maintain the following minimum insurance coverage
and limits: (i) statutory workers' compensation in accordance with all Federal,
state, and local requirements; (ii) employer's liability insurance with limits
of coverage of $1,000,000 (a) per accident, bodily injury (including death) by
accident, (b) per bodily injury (including death) by disease, and (c) per
employee for bodily injury (including death) by disease as required by the state
in which the Services are performed; (iii) commercial general liability with an
aggregate of $2,000,000, and $1,000,000 per occurrence for bodily injury,
property damage and personal injury; (iv) automobile liability insurance,
including FIS-owned, leased, and non-owned vehicles with a single limit of
$1,000,000; (v) property insurance, covering the hardware and other equipment
used by FIS to provide the Services; (vi) professional and technology errors and
omissions, including network security and privacy liability coverage, with
limits of $5,000,000 per claim; (vii) umbrella (excess) liability insurance for
the above-referenced commercial general liability and employer's liability
coverage in the amount of $5,000,000 per occurrence; and (viii) crime insurance,
with coverage extended to include property of Client in the care, custody, or
control of FIS, or for which FIS is legally liable, with limits of $5,000,000
per claim.






--------------------------------------------------------------------------------




16.    Termination and Additional Remedies.


16.1    Termination. In addition to any other remedies, either party may
terminate the Agreement or an Addendum on thirty (30) days advance written
notice if the other party: (i) fails to cure a material breach of the terms of
this Agreement (including a failure to comply with the Specifications) within
thirty (30) days of receiving written notice to do so; (ii) is the subject of a
dissolution, reorganization, insolvency or bankruptcy action that is not
dismissed within forty-five (45) days of being filed; (iii) suffers the
appointment of a receiver, conservator or trustee; (iv) commits any act related
to the Service with the intent to defraud the other party; or (v) discontinues
performance under the Agreement because of a binding order of a court or
regulatory body. Either party may also terminate a Service or Software on thirty
(30) days advance written notice if the other party fails to cure a material
breach related to such Service or Software within thirty (30) days of receiving
written notice to do so. If a breach cannot reasonably be cured within thirty
(30) days (as set forth in Section 16.1(i) above), the non-breaching party may
not terminate the Service or Software so long as the breaching party promptly
commences work and completes correction within ninety (90) days of receiving
written notice of the breach. Notwithstanding the foregoing, FIS may terminate
the Agreement or an Addendum if Client (a) fails to maintain required balances
in the Settlement Account associated with a Service, and fails to remedy that
deficiency within forty-eight (48) hours of FIS requesting it to do so, (b)
fails to cure any material violation of applicable Law within thirty (30) days
of FIS requesting it to do so, or (c) sells, transfers or assigns all or
substantially all of its Service-related accounts to a third party that does not
agree in writing with FIS to be bound by the terms of the Agreement.


16.2    In addition to the termination rights set forth above, FIS may terminate
a Service, in whole or in part, without penalty, if FIS's agreement to use any
third-party software or service upon which the Service relies expires or is
terminated; provided, however, that prior to any such termination, FIS shall use
commercially reasonable efforts to either (i) extend the applicable expiration
or termination date so that its provision of the Service hereunder is not
interrupted; (ii) procure a third-party software or service similar to the
expired or terminated software or service in order to continue to deliver the
Service without interruption and without reduction in quality or increase in
cost to Client; or (iii) develop another workaround that allows Client to
continue to receive the Service without interruption and without reduction in
quality or increase in cost. For the avoidance of doubt, in the event any such
workaround developed by FIS pursuant to subsection (iii) has a material adverse
impact on the quality of or fees and cost for the applicable Service, Client may
elect to terminate such Service pursuant to Section 16.1(i) of these General
Terms, subject to the cure period thereunder, without invoking liquidated
damages under Section 16.3.


16.3    Liquidated Damages. If a Service is terminated by FIS for Client's
uncured (if a cure period if applies) breach or prior to the end of its term
pursuant to the terms of Section 16.1 above or as otherwise specifically
provided in an Addendum, or if Client terminates a Service prior to the end of
its term except as otherwise permitted hereunder, then Client shall pay FIS, in
addition to any other amounts owed, liquidated damages equal to: (i) the greater
of (a) [**CONFIDENTIAL**] of the average monthly fees incurred for each such
Service during the preceding six (6) months (or, during such shorter period if
the Service has been in production for less than six (6) months), (b) any
minimum fees due for each such Service, or (c) the estimated monthly charge for
the Service (as set forth in the applicable pricing attachment), in each case
multiplied by the number of months remaining in the then current period
applicable to the Service; (ii) any out of pocket expenses directly incurred by
FIS as a consequence of the termination; (iii) any credits or incentives given
to Client by FIS on or before the Commencement Date of a Service; plus (iv) any
unpaid one-time fees relating to each terminated Service. Client shall not be
entitled to a refund of any pre-paid amounts. If termination of the obligation
to provide such Service occurs prior to the Commencement Date of any such
Services, then the amount due under subsection (i) above will be calculated
using the minimum monthly amount due for each such Service, if any, or the
estimated monthly charge (as set forth in the pricing attachment). For the
avoidance of doubt, any Service that is specifically designated as a
non-exclusive service in the applicable Addendum will not be subject to
liquidated damages.


16.4    FIS received a letter from the FDIC dated February 28, 2012 that
detailed certain Matters Requiring Attention (the “MRAs”). FIS developed an
action plan to address and remedy the MRAs, and the FDIC reviewed FIS's action
plan to confirm that the plan will address and resolve the MRAs. FIS has
committed to preparing a quarterly update on its efforts to address the MRAs,
and will use reasonable commercial efforts to provide the update to Client
(directly or via the FIS Client Portal) on or before the 15th day of the
following month. The FDIC may have follow-up comments on the MRAs and, FIS will
implement other appropriate corrective actions, as applicable, in accordance
with the FDIC's recommendations. If (i) FIS does not create an action plan to
address the FDIC's follow-up comments on the MRAs within 60 days after receiving
written notice of the FDIC's follow-up comments, and does not cure any failure
to deliver an adequate action plan within 45 days following written notice of a
deficiency from the FDIC, or (ii) FIS's rating under the Uniform Rating System
for Information Technology (URSIT) is downgraded to “4” or “5”, then FIS will
promptly notify of such failure or downgrade and Client may (but shall not be
required to) terminate the contract without payment of Liquidated Damages or
standard and customary conversion fees


16.5    Due to the likelihood of irreparable injury, each party shall be
entitled to seek an injunction against the other for any breach of
confidentiality, indemnification and intellectual property obligations.


17.    Export Restrictions and Unlawful Activity.


17.1    FIS's Confidential Information is subject to export controls under
applicable federal and state laws, rules and regulations. Accordingly, Client
shall: (i) remain in compliance with all requirements associated with such laws;
(ii) cooperate fully with any audit related to such laws; and (iii) not utilize
FIS's Confidential Information in any country that is embargoed by the U.S.
government.




--------------------------------------------------------------------------------




Client shall be solely responsible for the importation of FIS's Confidential
Information, including obtaining any approval or permit necessary for
importation or use.


17.2    Neither Client nor any of its directors, officers, agents, employees or
other persons associated with or acting on its behalf: (i) have received or will
receive any unlawful contribution, gift, entertainment or other payment from
FIS; (ii) is a governmental entity; or (iii) is in violation of, or will violate
any applicable anti-corruption or anti-bribery laws, rules or regulations. FIS
shall have an irrevocable right to immediately terminate the Agreement or any
other relationship with Client if this subsection is breached.


18.    Miscellaneous.


18.1    Neither party may assign, subrogate or transfer any interest, obligation
or right arising out of the Agreement, including an assignment by way of a
dissolution, consolidation, merger, transfer, reorganization or sale of all or a
majority of the assets or stock of a party, without prior written consent from
the other party, which shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, either party may assign this Agreement, without
the prior written consent of the other party, but with prior notice to the other
party, to an Affiliate, provided however: (i) such party's parent company
remains the controlling entity of the assignee; (ii) there is no change of
control of assignee's parent company from that as exists as the parent company
of such party as of the Effective Date of this Agreement; (iii) such assignment
does not materially and substantially increase or decrease the scope of this
Agreement; and (iv) with respect to an assignment by Client, assignee is not
[**CONFIDENTIAL**]. For purposes of this Section, a [**CONFIDENTIAL**]. The
terms of the Agreement shall be binding upon and inure to the benefit of
permitted successors and assigns.


18.2    The Agreement shall be governed by the laws of the state of New York,
without regard to internal principles relating to conflict of laws. Any dispute,
difference, controversy or claim arising out of or relating to the Agreement
shall be settled by binding arbitration before a single arbitrator in
[**CONFIDENTIAL**] in accordance with the Commercial Arbitration Rules
(including Procedures for Large, Complex Commercial Disputes) of the American
Arbitration Association. Judgment on any resulting award may be entered into by
any court having jurisdiction over the parties or their respective property. The
arbitrator shall decide any issues submitted in accordance with the provisions
and commercial purposes of the Agreement, and shall not have the power to award
damages other than those described in the Agreement. The prevailing party in any
dispute arising out of the Agreement shall be entitled to, and the arbitrator
shall have jurisdiction to award, the recovery of reasonable attorneys' fees,
costs and expenses.


18.3    All notices given in connection with the Agreement must be in writing
and delivered via overnight delivery. Notices shall be delivered to the address
set forth in the Agreement. Notices to FIS shall include a copy (which shall not
constitute notice) to the General Counsel at the same address. Telephone
communications between FIS and Client and/or Customers may be monitored or
recorded without further notice in order to maintain service quality.


18.4    FIS shall not be liable for any loss, damage or failure due to causes
beyond its control, including strikes, riots, earthquakes, epidemics, terrorist
actions, wars, fires, floods, weather, power failure, telecommunications outage,
acts of God or other failures, interruptions or errors not directly caused by
FIS (“Force Majeure Event”). If a Force Majeure Event should cause a delay in
either party's performance of its material obligations under the Agreement of
more than [**CONFIDENTIAL**] consecutive days, this Agreement may be terminated
by either party upon prior written notice to the other party without incurring a
termination penalty (including under Section 16.3).


18.5    Each party represents and warrants that it has full legal power and
authority to enter into and perform its obligations without any additional
consent or approval.


18.6    The Agreement (including these General Terms, all Addenda, and the
pricing attachments) together with any attachments thereto, constitute the
entire agreement and understanding of the parties with respect to its subject
matter. All prior agreements, understandings and representations between FIS and
its Affiliates and Client regarding the same or similar services as those
addressed hereby, including the Technology Outsourcing Agreement dated November
1, 2008 between Metavante Corporation (an Affiliate of FIS) and Client, as
amended, and the Information Technology Services Agreement dated September 1,
2010 between FIS (f/k/a Fidelity Information Services, Inc.) and Client, as
amended and supplemented, are superseded by and replaced with this Agreement in
their entirety.


18.7    In the event of a conflict, ambiguity or contradiction in documents, the
documents will take precedence over each other in accordance with the following
ranking: (i) SOWs; (ii) exhibits, schedules and attachments; (iii) Addenda; (iv)
Specifications; and (v) these General Terms. The Agreement may only be modified
by a written document signed by both parties. The parties do not intend, nor
shall there be, any third party beneficiary rights.


18.8    No waiver of any provisions of the Agreement and no consent to any
default under the Agreement shall be effective unless in writing and signed by
the party against whom such waiver or consent is claimed. No course of dealing
or failure to strictly enforce any provision of the Agreement shall be construed
as a waiver of such provision for any party's rights. Waiver by a party of any
default by the other party shall not be deemed a waiver of any other default.


18.9    If any provision(s) of this Agreement, including any Addenda,
attachments and exhibits hereto, is determined to be invalid,




--------------------------------------------------------------------------------




illegal, void, or unenforceable by reason of any law, rule or regulation,
administrative order, judicial decision, or public policy, such provision(s)
shall not affect any other provision of the Agreement, and the Agreement shall
be interpreted and construed as if the invalid, illegal, void, or unenforceable
provision had not been included to the extent necessary to bring the Agreement
within the requirements of such law, rule or regulation, administrative order,
judicial decision, or public policy. In addition, in such event, the parties
agree to negotiate in good faith to modify the Agreement to carry out the
parties' original intent as closely as possible and to the extent lawful. This
Agreement shall not be construed more strongly against either party, regardless
of who is more responsible for its preparation. The headings that appear in
these General Terms are inserted for convenience only and do not limit or extend
its scope.


18.10    Termination of the Agreement, an Addendum, a Service or Software shall
not impact any right or obligation arising prior to termination, and in any
event, Sections 9, 10, 11.1, 11.2, and 18.2 of these General Terms shall survive
termination of the Agreement.








--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED


Portions of this exhibit indicated by “[**CONFIDENTIAL**]” or otherwise clearly
marked have been omitted pursuant to a request for confidential treatment and
such omitted portions have been filed separately with the Securities and
Exchange Commission.







CARD PERSONALIZATION AND FULFILLMENT SERVICES ADDENDUM


[**CONFIDENTIAL**] This addendum and all following addenda and schedules to the
Information Technology Services Agreement entered into on July 11, 2012 by and
between Bank of Marin and Fidelity Information Services, LLC have been omitted
pursuant to a request for confidential treatment and such omitted portions have
been filed separately with the Securities and Exchange Commission. 119 pages
were omitted pursuant to the confidential treatment request.








